                                                                               DISTRICT OF OREGON
                                                                                   FILED
                                                                                December 03, 2019
                                                                           Clerk, U.S. Bankruptcy Court



         Below is an order of the court.




                                                                  _____________________________
                                                                         TRISH M. BROWN
                                                                       U.S. Bankruptcy Judge




                             THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                          Case No. 15-32024-tmb13

       Brian H. Treece                                STIPULATED ORDER RESOLVING
       Maggi A.M. Treece                              DEBTORS’ RESPONSE TO U.S.
                                                      BANK’S RESPONSE TO NOTICE OF
                                                      FINAL CURE PAYMENT AND REQUEST
                      Debtors.                        FOR HEARING THEREON

               Debtors Brian H. Treece and Maggi A.M. Treece by and through their attorneys,

      Vanden Bos & Chapman, LLP, and Creditor U.S. Bank, by and through its attorneys, ZBS

      Law, LLP, hereby stipulated to the following:

               1.    The Debtors agree with and stipulate to a total amount remaining unpaid as of

      the date of U.S. Bank’s Response to Notice of Final Cure Payment (Doc. No. 118) of

      $7,084.89.

               2.    Upon payment of the $7,084.89, all arrearages due or owing by Debtors to

      Creditor U.S. Bank accrued during the Debtors’ Chapter 13 Bankruptcy, will be cured, and



Page 1 of 2     STIPULATED ORDER RESOLVING DEBTORS’ RESPONSE TO U.S.             VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                BANK’S RESPONSE TO NOTICE OF FINAL CURE PAYMENT AND                319 SW Washington Street, Suite 520
                REQUEST FOR HEARING THEREON                                           Portland, Oregon 97204-2690
                                                                                             (503) 241-4869



                          Case 15-32024-tmb13      Doc 126    Filed 12/03/19
      Debtors will have made all payments due to Creditor U.S. Bank during the Debtors’ Chapter

      13 Bankruptcy.

                                                 ###

       PRESENTED BY:                                First Class Mail:

       VANDEN BOS & CHAPMAN, LLP                    Brian and Magi Treece
                                                    2550 SE 37th Ave.
                                                    Portland, OR 97202

       By:/s/Douglas. R. Ricks
          Douglas R. Ricks, OSB #044026
          Of Attorneys for Debtors

       LBR 9021-1 CERTIFICATION                     Electronic Mail:
       I certify that I have complied with the
       requirement of LBR 9021-1(a); this is a      The foregoing was served on all CM/ECF
       stipulated order.                            participants through the Court's Case
                                                    Management/Electronic Case File system.

       By:/s/Douglas. R. Ricks
          Douglas R. Ricks, OSB #044026
          Of Attorneys for Debtors


      SO STIPULATED BY:

      VANDEN BOS & CHAPMAN, LLP


      By:/s/Douglas. R. Ricks
         Douglas R. Ricks, OSB #044026
         Of Attorneys for Debtors

      ZBS LAW, LLP


      By:/s/Jeffrey A. Myers
         Jeffrey A. Myers, OSB # 094561
         Of Attorneys for Creditor U.S. Bank




Page 2 of 2   STIPULATED ORDER RESOLVING DEBTORS’ RESPONSE TO U.S.           VANDEN BOS & CHAPMAN, LLP
                                                                                        Attorneys at Law
              BANK’S RESPONSE TO NOTICE OF FINAL CURE PAYMENT AND              319 SW Washington Street, Suite 520
              REQUEST FOR HEARING THEREON                                         Portland, Oregon 97204-2690
                                                                                         (503) 241-4869



                        Case 15-32024-tmb13      Doc 126   Filed 12/03/19
